DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 11/18/2019 is acknowledged.  Claims 11-20 are withdrawn from consideration.

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim calls for “as liquid exits” and should read “as the cryogenic liquid exits.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 21 recites the limitation “a liquid level of a cryogenic liquid” in lines 1-2 which is indefinite for being unclear if the Applicant is establishing antecedent basis for the limitation or is the same liquid level and cryogenic liquid in claim 1 from which claim 21 depends.  For purposes of examination, in view of the Applicants disclosure as best understood by the Examiner, the limitation will be interpreted as “the level of the cryogenic liquid”.

Claim 22 recites the limitation “further comprising a dosing head and a double-walled dosing arm” which is indefinite for being unclear if there are two dosing heads or one since a dosing head has already been antedated in claim 1 from which claim 22 depends.  Furthermore, it is unclear if Applicant is reciting two dosing arms, the dosing arm of claim 1 and a new double-walled dosing arm, or if they are one in the same.  For purposes of examination, in view of the Applicants disclosure as best understood by the Examiner, the limitation will be interpreted as “further comprising the dosing head and wherein the dosing arm is double walled”.

Claim 22 recites the limitation “a generally constant dispensing pressure” in lines 3-5 which is indefinite for being unclear if the Applicant is establishing antecedent basis for the limitation or is the same generally constant dispensing pressure in claim 1  from which claim 21 depends.  For purposes of examination, in view of the Applicants 

Claim 22 recites the limitation “configured to dispense cryogenic liquid at a generally constant dispensing pressure” in lines 3-5 which is indefinite for being unclear if the Applicant is establishing antecedent basis for the limitations “cryogenic liquid” and “a generally constant dispensing pressure”, or is the same cryogenic liquid and generally constant dispensing pressure recited in claim 1 from which claim 21 depends.  For purposes of examination, in view of the Applicants disclosure as best understood by the Examiner, the limitation will be interpreted as “the cryogenic liquid at the generally consistent dispensing pressure”.

Claim 22 recites the limitation “a liquid level of cryogenic liquid” in line 5 which is indefinite for being unclear if the Applicant is establishing antecedent basis for the limitation or is the liquid level and cryogenic liquid in claim 1 from which claim 21 depends.  For purposes of examination, in view of the Applicants disclosure as best understood by the Examiner, the limitation will be interpreted as “the liquid level of the cryogenic liquid”.

Claim 22 recites the limitation “said dosing head configured to dispense cryogenic liquid” in line 4 which is indefinite for being unclear if this is the cryogenic liquid of claim 1 from which claim 22 depends or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drube (US 2006/0218941) in view of Engdahl et al. (US 5,513,961)

Regarding claim 1, Drube teaches a dosing vessel (annotated by Examiner in Figure 1) comprising:
a.    a reservoir (Fig. 4, 14) having an inlet (annotated by Examiner in Figure 1) and a liquid outlet (annotated by Examiner in Figure 1), said reservoir configured to contain a supply of a cryogenic liquid with a headspace (annotated by Examiner in Figure 1) above and said liquid outlet configured to be connected to a dosing arm (Fig 4, comprising 64 and 24) having a dosing head (Fig. 4, 72);
b.    a low pressure sensor (Fig. 4, comprising 94 and 96) configured to detect a vapor pressure (annotated by Examiner in Figure 1) in the headspace of the reservoir;
c.    a high pressure sensor (Fig. 4, comprising 94 and 98) configured to detect a pressure (annotated by Examiner in Figure 1) in a bottom portion (annotated by Examiner in Figure 1) of the reservoir;
d.    an inlet valve (Fig. 4, 38) in fluid communication with the inlet of the reservoir and configured to be placed in communication with a source of cryogenic liquid (Fig. 4, within 12); and
e.    a controller (Fig. 4, 108) in communication (electrical) with the high and low pressure sensors, said controller configured to store a preset differential pressure (“full level…via differential pressure gauge 94”, paragraph 0059, “With reference to FIG. 6l, when the sump reaches its full level the controller senses that the sump is full via differential pressure gauge 94) corresponding to a predetermined liquid level (predetermined liquid level at “full level” in paragraph 0059) and to determine a measured differential pressure (differential pressure detected between 96 and 98 in Fig. 4) based on data (pressures from 96 and 98 in Fig. 4) from the high and low pressure sensors and to control the liquid level height based on the measured differential pressure and the preset liquid level a liquid level (liquid level at “full level” in paragraph 0059, “With reference to FIG. 6l, when the sump reaches its full level the controller senses that the sump is full via differential pressure gauge 94”) of a cryogenic liquid (Fig. 6A, lightly shaded section of 14) stored in the reservoir is generally maintained at the preset liquid level (when the reservoir is full) thereby providing a generally constant dispensing pressure (when initial delivery has begun using controller 102 and pressure regulator 114; see also paragraph 0075, “During delivery, the cold cryogenic liquid, with the high pressure push behind it, enters the relatively warm receiving tank 225 and collapses the pressure head therein so that the pressure decreases in the receiving tank along with the pressure decrease in the sump.  As a result, the flow between the two tanks is maintained at a relatively constant rate for a period of time.”) at the liquid outlet.


    PNG
    media_image1.png
    785
    864
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 4 of Drube.

Drube teaches wherein the inlet valve 36 can be a check valve, and alternative types of valves, including automated valves and manually operated valves (See paragraph 0036, line 2-5, “While the supply valve 38 is illustrated as a check valve, alternative types of valves, including automated valves and manually operated valves, may be used instead.”), however does not teach wherein the controller is in communication with the inlet valve and  based on the data from the high and low pressure sensors control 

Engdahl teaches an inlet valve (Fig. 1, 54) which is controlled by a high and low pressure senor in the form of a differential pressure gauge (Fig. 1, 60), and based on data (differential pressure between top and bottom of reservoir 44, Fig. 1; see column 3, lines 10-15; “The control valve 54 is activated by a level sensor 60 so that liquid 14 within the jacketed space 44 is maintained at a predetermined level. Level sensor 60 may be any suitable mechanism including, but not limited to, a differential pressure gauge, capacitance probes, sonic probes, optical sensors, or float switches, and includes means for generating a signal to open or close the control valve 54 as needed.”) from the high and low pressure sensors, controls the inlet valve based on a measure differential pressure (see column 3, lines 10-15, differential pressure from “differential pressure gauge”) and preset liquid level (column 3, lines 10-15, “predetermined level”) to generally maintain cryogenic liquid (cryogenic liquid within 44) at the preset liquid level.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the inlet valve to be an automated valve as discussed previously, being automated by the controller and such that the inlet valve is controlled by the high and low pressure sensors in order to provide the predictable result of opening the inlet valve to maintain a cryogenic liquid at a preset level as taught by Engdahl. 

Regarding claim 2, the combination of Drube and Engdahl teach the dosing vessel of claim 1 and wherein Drube teaches that the controller is configured to determine a measured liquid level height (“liquid level”, paragraph 0044, “The liquid level within the sump is determined using a sensor 94 that is preferably a differential pressure gauge.”) using the measured differential pressure and to compare the measured liquid level height with the preset liquid level height as discussed in paragraphs 0058 and 0059 as discussed in claim 1, wherein Engdahl taught  opening the inlet valve when the measured liquid level height is below the preset liquid level height in column 3, lines 10-14 already discussed in claim 1.

Regarding claim 3, the combination of Drube and Engdahl teach the dosing vessel of claim 1 wherein the controller taught by Drube is configured to compare the measured differential pressure with the preset differential pressure as discussed in claim 1 however does not teach opening the inlet valve when the measured differential pressure is below the preset differential pressure.

Engdahl teaches opening the inlet valve discussed in claim 1 when the measured differential pressure is below the preset differential pressure (preset differential pressure of the predetermined level; See column 3, lines 10-14, “The control valve 54 is activated by a level sensor 60 so that liquid 14 within the jacketed space 44 is maintained at a predetermined level.”).



Regarding claim 4, the combination of Drube and Engdahl teach the dosing vessel of claim 1 and wherein Drube teaches that the reservoir is positioned within an outer shell (Fig. 4, 34) with a space (vacuum space of vacuum-insulation jacket 34; see paragraph 0037, lines 7-8) defined between the reservoir and the outer shell, said space generally evacuated of air (vacuums by definition are evacuated of air; Fig. 4, vacuum-insulation jacket 34) so as to provide the reservoir with vacuum insulation (Fig. 4, jacket 34 is vacuum insulation).

Regarding claim 5, the combination of Drube and Engdahl teach the dosing vessel of claim 1 and wherein Drube teaches a vent tube (Fig. 4, 86) having a first end (Fig. 4, end of 86 at valve 88) in fluid communication with the head space and a bottom end (Fig. 4, lowest point of 86) in fluid communication with ambient (Fig. 4, ambient space surrounding 34).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drube (US 2006/0218941) and Engdahl et al. (US 5,513,961) as applied to claim 1, in further view of Schvester (US 5,533,341).

Regarding claim 6, the combination of Drube and Engdahl teach the dosing vessel of claim 5, wherein Drube teaches a bottom (same location as bottom portion of the reservoir in annotated Figure 1 by the Examiner) of the reservoir and a bottom of the shell (lowest part of 14 in Fig. 4) however does not teach wherein a bottom portion of the vent tube passes through a bottom of the reservoir and a bottom of the shell.

Schvester teaches a reservoir (Fig. 1, space within 12) with a vent tube (annotated by Examiner in Figure 3) having a bottom portion (annotated by Examiner in Figure 3) which passes through a bottom of the reservoir and a bottom of a shell (shell of 12).

    PNG
    media_image2.png
    734
    647
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 1 of Schvester.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the bottom of the reservoir shell of Drube in view of Schvester such that the vent tube passes through the bottom of the reservoir and bottom of the shell in order to provide the predictable result of saving space at the top of the shell while still venting gaseous cryogen from the headspace of the reservoir.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drube (US 2006/0218941) and Engdahl et al. (US 5,513,961) as applied to claim 1, in further view of Mordhorst (US 3,377,813).

 at least a portion of the vent tube is provided with a jacket so that an annular space is defined between the vent tube and the jacket, with said annular space generally evacuated of air.

Mordhorst teaches a portion (majority of vent tube 32 that is within 10 in Fig. 1) of a vent tube (Fig. 1, 2 and 32) provided with a jacket (Fig. 1, 38) so that an annular space (Fig. 1, space between 38 and 32) is defined between the vent tube and the jacket, with said annular space generally evacuated of air (vacuum space within 34; see column 3, lines 42-44, “vacuum jacketed connection 34”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the vent tube of Drube to be jacketed with a vacuum space as taught by Mordhorst in order to provide the predictable result of limiting heat transfer between the vent tube and the cryogenic liquid within the reservoir decreasing unwanted evaporation of the cryogenic liquid.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drube (US 2006/0218941) and Engdahl et al. (US 5,513,961) as applied to claim 1, in further view of Bulin et al. (US 2005/0083198).

Regarding claim 8, the combination of Drube and Engdahl teach the dosing vessel according to claim 1, wherein Drube teaches wherein the low pressure sensor includes 


    PNG
    media_image3.png
    973
    807
    media_image3.png
    Greyscale

Figure 3: annotated Figure 4 of Drube.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the second ends of the low and high pressure line taught by Drube to be in fluid communication with a transducer as taught by Bulin in order to provide the predictable result of using a digital signal which can stored (Bulin, paragraph 0031) and used in programs (see paragraph 004) for monitoring/controlling the pressure within the reservoir.

Regarding claim 9, the combination of Drube, Engdahl and Bulin teach the dosing vessel of claim 8, however does not yet teach wherein the second end of the low pressure line is in fluid communication with a low pressure transducer and the high pressure line is in fluid communication with a high pressure transducer.

Bulin teaches wherein each a high pressure line 25 is in fluid communication with high pressure transducer 25, which is a differential pressure transducer used for determining the liquid level in reservoir 4 (Fig. 1; see paragraph 0030, lines 1-3) and wherein low pressure line 28 is in fluid communication with pressure transducer 30 which is a pressure transducer used for determining the vapor pressure (see paragraph 0030, lines 2-6) within the headspace of the reservoir.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the high and low pressure lines of Drube to be in fluid communication with a respective high pressure transducer and low pressure transducer as taught by Bulin in order to provide the predictable result of using the high pressure transducer to determine the liquid level within the reservoir and the low pressure transducer for determining the vapor pressure within the headspace of the reservoir, wherein both signals from the transducers can be entered in to programs for monitoring and data collection as taught by Bulin in paragraph 004, lines 1-3.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drube (US 2006/0218941) and Engdahl et al. (US 5,513,961) as applied to claim 1, in further view of Picard (US 1,878,317).

Regarding claim 10, the combination of Drube and Engdahl teach the dosing vessel of claim 1 however do not teach wherein the inlet valve includes a needle valve member operably connected to an inlet valve actuator, where the inlet valve actuator Is in communication with the controller.

Picard teaches a needle valve member (Fig. 1, 19) operably connected to an inlet valve actuator (Fig. 1, comprising 4 and 18), where the inlet valve actuator is in communication with a controller (Fig. 1, 4) which controls the needle of the needle valve 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the inlet valve of Drube to be a needle valve which is in communication with the controller as taught by Picard in order to provide the similar result of governing the flow of cryogenic liquid from the source to the reservoir taking advantage of improved throttling of the cryogenic liquid by the needle valve allowing for greater control of the amount of cryogenic liquid delivered to the reservoir.

Alternatively…

Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 6,070,416) in view of Drube (US 2006/0218941).

Regarding claim 1, Germain (US 6,070,416) teaches a dosing vessel (Fig. 1, 12) comprising:
a.    a reservoir (Fig. 1, 11) having an inlet (Fig. 1, 16) and a liquid outlet (Fig. 1, 10) said reservoir configured to contain a supply of a cryogenic liquid (Fig. 1, liquid seen within 11) with a headspace (space of 11 above liquid level line indicated at 24) above and said liquid outlet configured to be connected to a dosing arm (Fig. 1, comprising 7 and 9) having a dosing head (Fig. 1, 9);

e.    a controller (Fig. 1, 23) configured to generally maintain a preset liquid level (liquid level shown in Fig. 1; see column 2, lines 30-33, “This tank contains liquid nitrogen at atmospheric pressure.  The level of liquid nitrogen in this tank is adjusted to a substantially constant level by means of the solenoid valves 14 and 17, the sensor 24 and the drive unit 23.”) thereby providing a generally constant dispensing pressure (head pressure created by liquid at liquid outlet) at the liquid outlet.

Germain does not teach a low pressure sensor configured to detect a vapor pressure in the headspace of the reservoir; a high pressure sensor configured to detect a pressure in a bottom portion of the reservoir, wherein the controller is in communication with the high and low pressure sensors, said controller configured to store the preset liquid level or a preset differential pressure corresponding to the preset liquid level and to determine a measured differential pressure based on data from the high and low pressure sensors and to control the inlet valve based on the measured differential pressure and the preset liquid level or the preset differential pressure so that a liquid level of a cryogenic liquid stored in the reservoir is generally maintained at the preset liquid level thereby providing a generally constant dispensing pressure at the liquid outlet.

Drube teaches a dosing vessel (annotated by Examiner in Figure 1) comprising

a high pressure sensor (Fig. 4, comprising 94 and 98) configured to detect a pressure (annotated by Examiner in Figure 1) in a bottom portion (annotated by Examiner in Figure 1) of the reservoir;
an inlet valve (Fig. 4, 38) in fluid communication with the inlet of the reservoir and configured to be placed in communication with a source of cryogenic liquid (Fig. 4, within 12); and
a controller (Fig. 4, 108) in communication (electrical) with high and low pressure sensors, said controller configured to store a preset differential pressure (“full level…via differential pressure gauge 94”, paragraph 0059, “With reference to FIG. 6l, when the sump reaches its full level the controller senses that the sump is full via differential pressure gauge 94; also see paragraph 0066, lines 1-12 to teach controlling the preset differential pressure) corresponding to a predetermined liquid level (predetermined liquid level at “full level” in paragraph 0059) and to determine a measured differential pressure (differential pressure detected between 96 and 98 in Fig. 4) based on data (pressures from 96 and 98 in Fig. 4) from the high and low pressure sensors and to control the liquid level height based on the measured differential pressure and the preset liquid level a liquid level (liquid level at “full level” in paragraph 0059, “With reference to FIG. 6l, when the sump reaches its full level the controller senses that the sump is full via differential pressure gauge 94”) of a cryogenic liquid (Fig. 6A, lightly shaded section of 14) stored in the reservoir is generally maintained at the preset liquid level (when the reservoir is full).

Therefore in view of Drube, one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would have modified the means in which Germain measures the liquid level height within the reservoir by using a high and low pressure sensor coupled to a controller which can set the preset liquid level as taught by Drube thereby providing the similar and predictable result of measuring liquid level with the added benefit of measuring liquid level height in analog fashion with a reprogrammable controller as taught by Drube, thereby allowing for changing the predetermined liquid level height and therefore the desired delivery pressure.

Regarding claim 21, the combination of Germain and Drube teach the dosing vessel of claim 1, wherein Germain further teaches wherein the controller is configured so that the liquid level of the cryogenic liquid stored in the reservoir is generally maintained at the preset liquid level as liquid (the cryogenic liquid) exits the reservoir through the liquid outlet so that a generally consistent dispensing pressure (column 3, lines 32-33, “The level of liquid nitrogen in this tank is adjusted to a substantially constant level by means”; column 4, lines 10-13, “to provide control over the pressure and flow rate of the liquid nitrogen which is delivered”) for the cryogenic liquid exiting the reservoir is provided.


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 6,070,416)  in view of Drube (US 2006/0218941) as applied to claim 1, in further view of Ziegler et al. (US 6,182,715).

Regarding claim 22, the combination of Germain and Drube teach the dosing vessel of claim 1, wherein Germain further teaches a dosing head (Fig. 1, 9) and a dosing arm (Fig. 1, 7) having a dosing arm proximal end (Fig. 1, at 9) and a dosing arm distal end (Fig. 1, at 8), said dosing arm proximal end connected (fluidly) to the liquid outlet and said dosing arm distal end attached to the dosing head (see at 8 in Fig. 1), said dosing head configured to dispense the cryogenic liquid at the generally constant dispensing pressure due to maintenance of the liquid level of cryogenic liquid stored in the reservoir at the preset liquid level by the controller.

Germain does not teach wherein the dosing arm is double walled.

Ziegler teaches a reservoir with a dosing arm (Fig. 5) which is double walled and provides vacuum insulation which minimizes heat infiltration.

Therefore, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the dosing arm of Germain to be double walled as taught by Ziegler in order to provide the similar and predictable result of mitigating heat infiltration from the atmosphere surrounding the .

Response to Arguments
Applicant's arguments filed 10/2/2020, regarding claim 1 being rejected under 35 U.S.C. 103, has been fully considered but is not persuasive.
The Applicant argues the Drube does not teach claim 1 limitation “providing a generally constant dispensing pressure at the liquid outlet”, going further in to detail that Drube does not teach being able to “maintain the liquid level of the cryogenic liquid stored in the reservoir at the preset liquid level thereby providing a generally constant dispensing pressure at the liquid outlet” (pg. 3, first paragraph of remarks) however, this argument is narrower than the claim affords and is completely false.  Applicant is trying to claim that while liquid is being dispensed from the reservoir at a constant dispensing pressure from the reservoir, the liquid level within the reservoir is maintained all the while.  Applicant does not claim this.
Pending claim 1, Drube is required to disclose that “a liquid level of a cryogenic liquid stored in the reservoir is generally maintained at the preset liquid level”, which is taught by Drube when the reservoir is full, or at any height within the reservoir at some moment in time, and when it is full, or at any other height, it can thereby “deliver a generally constant dispensing pressure at the liquid outlet”, albeit while the liquid level decreases, which is taught by Drube in paragraph 0075, lines 105 “During delivery, the cold cryogenic liquid, with the high pressure push behind it, enters the relatively warm receiving tank 225 and collapses the pressure head therein so that the pressure decreases in the receiving tank along with the pressure decrease in the sump.  As a result, the flow between the two tanks is maintained at a relatively constant rate for a period of time.”).  
The Examiner agrees that liquid level of Drube decreases as liquid leaves the reservoir, which is not how the Applicant’s invention works, the claim is not requiring this difference.  New claims 21 and 22 are indicated as allowable for including the features the Applicant is arguing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.